Citation Nr: 1131122	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-24 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for bunionectomy, right great toe with hammertoe release performed at a VA Medical Center (VAMC) in March 2004.


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

G. Jackson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO denied compensation under 38 U.S.C. § 1151 for bunionectomy, right great toe with hammertoe release.  The Veteran appealed the above-cited rating action to the Board. 

In October 2008, the Veteran testified before the undersigned at a video conference hearing at the Columbia, South Carolina RO.  A copy of the hearing transcript has been associated with the claims file.

In January 2009, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include review of the additionally received evidence, and other development.  The requested development has been completed and the case has returned to the Board for appellate consideration.  


FINDING OF FACT

Any increased disability associated with the Veteran's bunionectomy, right great toe with hammertoe release was not a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers who performed a surgical procedure on the Veteran's right foot in March 2004.  The disability is also not the result of an event not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for bunionectomy, right great toe with hammertoe release resulting from treatment received at the VA Medical Center in March 2004 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5013A 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in October 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  
The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the October 2006 letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  In January 2009, the Board remanded the claim for additional development, to include, but not limited to, obtaining a VA addendum/opinion by the VA examiner who had examined the Veteran in July 2007, or another examiner if the July 2007 examiner was unavailable.  Another VA physician examined the Veteran and provided an opinion in March 2009.  Copies of the July 2007 and March 2009 VA examination reports and opinions have been associated with the claims file.  The Board finds that the March 2009 VA addendum complies with its January 2009 remand directives.  

There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the Veteran.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board points out that the Veteran has not presented or identified a contrary competent opinion that supports the claim.  The Board finds that a remand to have another VA physician specifically reference January, April and September 2005 VA treatment records, as directed by the Board in its January 2009 remand directives, is unnecessary when it is clear from the record that the March 2009 VA examiner had reviewed the entire claims file, to include the above-cited VA treatment records in formulating his well-reasoned opinion.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).




II. Merits Analysis

The Veteran seeks entitlement to compensation under 38 U.S.C. § 1151 for a bunionectomy, right great toe with hammertoe release.  The Veteran alleges that right foot surgery performed in March 2004 at a VAMC resulted in additional right foot disability that was VA's fault.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

38 U.S.C.A. § 1151 indicates that a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault is necessary for entitlement to compensation for claims filed on or after October 1, 1997, as 
here.  

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the preponderance of the competent and probative evidence of record is against the Veteran's 1151 claim because two VA examiners have concluded that his increased disability associated with his right foot disorder was not the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers who performed the procedure in March 2004.  The examiners also concluded that the events that occurred were reasonably foreseeable.

The Veteran underwent a bunionectomy, right great toe with hammertoe release procedure performed at the VAMC on March 10, 2004.  A signed consent form for the surgical procedure is of record.  

There were no noted complications of the procedure and the Veteran was taken from the operating room in good condition.  An April 2004 hospital course record indicates the Veteran was admitted for complaints of pain, swelling, redness and right foot infection, 3 weeks status post right great toe hallux valgus correction.  He was admitted for elevation, bed rest and IV antibiotic treatment.  A culture taken of the purulent discharge from the incision of the right great toe showed staphylococcus aureus.  Accordingly pins were removed from the surgical site so as to avoid continuation of the infection.  On discharge the Veteran was neurovascularly intact; pain was improved; and, swelling and erythema had decreased.  He was discharged with a 6 week course of IV antibiotics and was advised to follow-up in the orthopedic clinic for wound check.  He was instructed to resume pain medication as needed; advised to keep his leg elevated; and, encouraged to call for any questions or concerns.

A January 2005 VA orthopedic note reflects that the Veteran was status-post bunionectomy of the right great toe with associated surgery with secondary and resolved infection, and some residual arthrofibrosis and metatarsalphalangeal joint synovitis of the second toe, post-operative with mild transfer symptoms.  April and September 2005 VA treatment notes disclose that the Veteran had metatarsalgic symptoms related to metatarsophalangeal joint synovitis primarily on toes two and three and transfer lesions on the second and third metatarsal heads on the planter aspect, apparently due to the surgery on the great toe, respectively.

During a July 2007 VA examination, the Veteran complained of constant, moderate (5/10) pain with intermittent swelling in his right foot.  He used orthotics with good response.  He reported that his foot disability affected his ability to work in that the pain affects his concentration and decreases his mobility.  He had daily flare-ups of pain that lasted all day which affected his prolonged standing or ability to walk long distances.

Objectively, the skin was without corns, calluses or edema.  There was no pain on manipulation of the Achilles which was midline.  There was painful motion and restricted motion of the right great toe with extension and flexion, both with pain.  There was tenderness over the first MTP joint.  There was fusion of the second through fifth DIP joints that were fixed at 20 degrees; PIP joints were fixed at 50 degrees.  There was no additional loss of range of motion after repetitive use.  There was a hallux valgus deformity of the first great toe of 12 degrees.  There was no abnormal weight bearing, weakness, or instability.  X-ray reports showed plantar calcaneal spur and posterior calcaneal spur, evidence of a bunionectomy with degenerative changes.

The diagnoses were right calcaneal bone spurs, right plantar fasciitis, right hallux valgus deformity with surgery with residual degenerative joint disease of the first MTP, and right toes EIP and PIP fusions with ankylosis.  The examiner opined that the current diagnoses did not reveal any additional disability due to the Veteran's surgery.  The examiner explained that he had not found any additional disability of the Veteran's right foot due to negligence or carelessness of the VA.  This opinion is against the claim and is uncontroverted. 

Pursuant to the Board remand in January 2009, VA examined the Veteran in March 2009.  The March 2009 examiner indicated the entire claims file had been reviewed.  The history of the Veteran's right foot disability remained unchanged.  On examination, the Veteran had restricted motion of toes two through five and pain to deep palpation beneath the second and third metatarsal.  He also had abnormal weight bearing.  X-ray report from 2008 showed advanced osteoarthritic narrowing and bone eburnation at the right first MTP joint.  Diagnoses were right hallux valgus, treated surgically; right hallux limitus; clawtoes, right foot, treated surgically; and, compression neuropathy, right second toe. 

The examiner noted that the Veteran did have limited range of motion of the right big toe; however, he could not determine if the Veteran had additional disability because it was unclear if the wound (staph) infection was worse in the Veteran than it normally would have been.  Regardless, the examiner opined that it was less likely than not that any additional disability was a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA.  To that end, the examiner explained there were no irregularities noted in the record.  The Veteran was provided prompt care when he presented with a wound infection.  Further, the examiner opined that it was less likely than not that any additional disability was an event a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In this regard, the examiner explained that wound infection was a well recognized risk of operative procedures of this type.  This opinion is against the claim and is uncontroverted. 
Given the above-cited VA opinions, which are against the claim and are uncontroverted, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disorder due to treatment at a VAMC in March 2004 must be denied.  

While the Board has considered the Veteran's arguments and testimony, and notes that he is certainly competent to report symptomatology and when it occurred, it finds that the question of whether he has additional disability in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable is a medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Because the preponderance of the evidence is against the claim, the appeal will be denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for bunionectomy, right great toe with hammertoe release is denied.



____________________________________________
Carole R. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


